ICJ_052_NorthSeaContinentalShelf_DEU_NLD_1969-02-20_JUD_01_ME_09_FR.txt. OPINION DISSIDENTE DE M. MORELLI

1. Les deux compromis demandaient à la Cour d’indiquer «les prin-
cipes et les régies du droit international applicables à la délimitation
entre les Parties des zones du plateau continental de la mer du Nord
relevant de chacune d'elles...» Il est bien clair que les principes et les
règles que la Cour était appelée à établir ne pouvaient être que des prin-
cipes et des règles obligatoires pour chacune des deux parties à chaque
compromis vis-à-vis de l’autre. Il en résulte que les principes et les règles
devant former l’objet de la constatation demandée à la Cour étaient les
principes et les règles du droit international général et non pas les prin-
cipes et les règles contenus dans la Convention de Genève sur le plateau
continental du 29 avril 1958 (en particulier dans son article 6), convention
qui, n'ayant pas été ratifiée par la République fédérale, n’est pas obliga-
toire, en tant que telle, pour celle-ci.

Sur ce point je partage entièrement l’avis de la Cour. Je pense toutefois,
à la différence de la Cour, que, pour constater les principes et les règles
du droit international général concernant la délimitation du plateau con-
tinental, il pourrait être utile, toutes les fois que les circonstances l’exigent,
de tenir compte de la Convention en tant qu’élément très important de
preuve du droit international général, parce que le but de la Convention
consiste précisément, du moins en principe, à codifier le droit international
général et que ce but a été, dans certaines limites, effectivement atteint.

A propos de la Convention, on peut faire remarquer qu’elle a été signée
par la République fédérale. Cela veut dire que la République fédérale
a participé à une opération technique qui, dans les limites où la Conven-
tion se propose un but de codification, a consisté a établir le droit inter-
national général. Par sa signature la République fédérale a exprimé une
opinion qui, dans les limites sus-indiquées, peut étre qualifiée d’opinio
juris. Mais il s’agit d’une simple opinion et non pas d’une déclaration de
volonté qui ne pourrait étre faite que par la ratification. En effet c’est
seulement par la ratification que les Etats signataires d’une convention
expriment la volonté soit d’accepter des règles nouvelles soit, s'il s’agit
d'une convention de codification, de reconnaître comme obligatoires des
règles préexistantes.

L’affirmation d’après laquelle le but de la Convention de Genève a été,
du moins en principe, de codifier le droit international général n'est pas
contredite, à mon avis et contrairement à l'opinion de la Cour, par le

198
198 PLATEAU CONTINENTAL (OP. DISS. MORELLI)

fait que l’article 12 de la Convention admet la possibilité de réserves
(possibilité qui existe notamment par rapport à l’article 6). En effet la
faculté de formuler des réserves est tout à fait compatible avec le carac-
tère de codification propre à une convention ou à une règle particulière
de celle-ci. Bien entendu la faculté de formuler la réserve ne touche qu’à
l'obligation contractuelle découlant de la Convention; cette obligation,
c’est-à-dire l’obligation vis-à-vis des autres contractants de considérer la
règle dont il s’agit comme règle coutumière, est exclue pour l'Etat qui
formule la réserve.

Tl ne faut pas perdre de vue, à cet égard, que toute codification a néces-
sairement une portée subjectivement limitée — limitée aux Etats parties
à la convention de codification. Or il est bien concevable qu’une limite
ultérieure soit apportée, par l’effet de réserves, à une disposition particu-
lière de la convention, dans ce sens que l’obligation d’accepter la codifi-
cation est, par rapport à cette disposition, exclue pour quelques-unes des
parties, à savoir les Etats qui ont formulé la réserve. Cette circonstance
n’empéche pas du tout de considérer la disposition susceptible de réserve
comme codification du droit international général.

Il va sans dire que la réserve n’a rien à faire avec la règle coutumière
en tant que telle. Si cette règle existe, elle existe aussi pour Etat qui a
formulé la réserve, de la même façon qu’elle existe pour les Etats qui n’ont
pas ratifié. On ne peut déduire de cela l’inadmissibilité de la réserve,
étant donné que la réserve est destinée à jouer uniquement sur le plan
contractuel, c’est-à-dire par rapport à l'obligation, découlant de la con-
vention, de reconnaître la règle dont il s’agit. Pour cette même raison
aucune importance ne peut être attachée au fait que les Etats qui ne rati-
fient pas la convention, et qui partant restent complètement étrangers au
lien contractuel, n’ont pas la possibilité de formuler la réserve.

Ayant éclairci mon point de vue pour ce qui concerne la valeur à
reconnaître à la Convention de Genève en tant que preuve du droit
international général, c’est sur le terrain de celui-ci que je vais me placer,
c’est-à-dire sur le terrain même où s’est placé l’arrêt de la Cour. Je ne
ferai mention de la Convention de Genève que pour constater qu’en son
article 6 elle s’est conformée, dans la substance et dans certaines limites,
aux règles du droit international général en matière de délimitation du
plateau continental.

*
* *

2. J’estime convenable de partir d’un point qui est généralement admis
et qui n’est contesté par aucune des Parties: l’existence de certains droits
subjectifs ayant pour objet le plateau continental. Il n’est pas nécessaire,
aux fins des présentes affaires, de déterminer la nature, le contenu et les
limites de ces droits subjectifs que l’article 2 de la Convention de Genève,

199
199 PLATEAU CONTINENTAL (OP. DISS. MORELLI)

reflétant, semble-t-il, le droit international coutumier, qualifie comme
«des droits souverains sur le plateau continental aux fins de exploration
de celui-ci et de l'exploitation de ses ressources naturelles ».

Les droits dont il s’agit appartiennent aux différents Etats considérés
individuellement. Le plateau continental ne peut être conçu, de la même
façon que la haute mer, comme une chose commune à tous les Etats.
Il faut, en premier lieu, écarter toute idée d’une communauté ayant pour
objet le plateau continental en général et 4 laquelle participeraient tous
les Etats.

Mais l’idée d'une communauté doit être écartée aussi par rapport a
une zone déterminée du plateau continental, en tant que communauté
limitée a certains Etats seulement, ceux qui se trouvent dans une relation
donnée avec la zone en question. Cela, bien entendu, sous réserve de
Veffet possible d’un accord par lequel deux ou plusieurs Etats décide-
raient de mettre en commun entre eux les zones du plateau continental
qui leur reviennent respectivement.

Abstraction faite de cette hypothèse, tout à fait concevable, il n’y a pas,
entre deux ou plusieurs Etats, de communauté ayant pour objet une zone
déterminée du plateau continental. Il peut y avoir sans doute une situation
qui entraîne un probleme de délimitation, lequel consiste à établir de
quelle façon une certaine zone du plateau continental est déjà répartie
entre deux ou plusieurs Etats. Cette opération de délimitation n’a rien
à voir avec le partage, entre deux ou plusieurs Etats, d’une chose qui
serait commune à ces Etats.

Il faut nier en particulier que le plateau continental de la mer du Nord,
malgré son unité géologique, constitue ou ait constitué une chose com-
mune à tous les Etats riverains. Il est tout à fait évident que l'affirmation
d’une communauté à cet égard mettrait en cause la légitimité des délimi-
tations bilatérales sur la base de l’équidistance effectuées non seulement
entre le Danemark et les Pays-Bas, mais aussi entre le Royaume-Uni et
les Pays-Bas, entre le Royaume-Uni et le Danemark, entre le Royaume-
Uni et la Norvège, entre le Danemark et la Norvège. Il faut faire remar-
quer aussi, pour ce qui concerne ces deux dernières délimitations, que les
Parties ne se sont pas bornées à appliquer le critère de l’équidistance,
mais qu’elles ont fait quelque chose de plus. En appliquant le critère de
l'équidistance par rapport aux côtes des Etats contractants, sans tenir
compte de la donnée géologique de la «fosse norvégienne », par effet de
laquelle le plateau continental de la Norvège serait constitué, au point
de vue géologique, par une bande très étroite le long des côtes norvé-
giennes, on a fini en substance par opérer un transfert en faveur de la
Norvège de certaines zones du plateau continental. C'est seulement en
rejetant l’idée de la chose commune que, compte tenu de ladite donnée
géologique, ces zones pouvaient être considérées comme appartenant aux
deux autres Etats contractants, au Royaume-Uni et au Danemark respec-
tivement.

S’il faut exclure que le plateau continental de la mer du Nord constitue

200
200 PLATEAU CONTINENTAL (OP. DISS. MORELLI)

ou ait constitué dans son ensemble une chose commune, il faut, à plus
forte raison, exclure un tel régime pour ce qui concerne le secteur sud-est
de la même mer du Nord (secteur limité par les lignes d’équidistance entre
la Norvège et le Danemark et entre le Royaume-Uni et le continent).
Même en supposant une communauté initiale de tous les Etats riverains
de la mer du Nord sur le plateau continental de cette mer, on ne voit pas
comment une telle communauté aurait pu être dissoute d'une façon seule-
ment partielle pour donner naissance à une communauté objectivement
et subjectivement plus étroite, tout cela par l'effet, non pas d’un accord
collectif entre tous les Etats participant à la communauté, mais plutôt
dune série d'accords bilatéraux entre certains de ces Etats, à l'exclusion
de la République fédérale.

3. Une fois admise l'existence d'une règle de droit international général
qui confère certains droits sur le plateau continental aux différents Etats
considérés individuellement, il faut reconnaître la nécessité qu’une telle
règle détermine l’objet des droits qu’elle confère. Cela veut dire, étant
donné que ces droits sont conférés individuellement aux différents Etats,
que la règle dont il s’agit doit nécessairement indiquer le critère sur la
base duquel le plateau continental est réparti entre les différents Etats.

H est certes possible de parler d’une «règle » concernant la répartition
du plateau continental, mais il ne faut pas perdre de vue qu'il s’agit, non
pas d’une règle autonome, mais plutôt d'une partie intégrante de la règle
qui confère aux différents Etats des droits sur le plateau continental. Il
s'ensuit que le défaut d'indication du critère d'après lequel le plateau
continental est réparti ne constituerait pas une véritable lacune. Une
lacune consiste proprement dans l’inexistence de toute règle juridique
régissant un rapport donné. Dans la matière dont il s’agit, au contraire,
une règle juridique est admise comme existante: c'est justement la rêgle
conférant aux différents Etats, considérés individuellement, certains droits
sur le plateau continental. Or, si cette règle n’indiquait pas le critère de
répartition, ce serait une règle incomplète. Mais, à la différence d’autres
règles incomplètes qui existent sans doute dans l'ordre juridique inter-
national, il s'agirait d'une règle dont le caractère incomplet aurait une
importance toute particulière, parce que c'est la détermination de l'objet
même des droits conférés par la règle qui serait omise. Cette omission
réduirait la règle à néant.

Quoi qu’il en soit, je suis d’avis qu'un critère de répartition est réelle-
ment fourni par le droit; comme on le verra, c'est un critère qu'il est
possible de déduire de la règle même qui confère aux différents Etats
certains droits sur le plateau continental.

La règle ou, plus correctement, le critère de répartition ne peut être
qu'une règle ou un critère à fonctionnement automatique, de sorte qu'il
soit possible de déterminer, sur la base d’un tel critère, la situation juri-
dique existante à un moment quelconque. Cette exigence ne pourrait
être satisfaite par la règle que la Cour affirme comme règle unique en la

201
201 PLATEAU CONTINENTAL (OP. DISS. MORELL!)

matière, règle qui obligerait les Etats intéressés à négocier un accord
pour délimiter entre eux le plateau continental. Une telle régle, aussi
longtemps que l’accord qu'elle envisage n'est pas conclu. laisserait sub-
sister une situation d'incertitude pour ce qui concerne la répartition du
plateau continental.

ll faut faire remarquer à cet égard qu'il ne s'agirait pas de cette incerti-
tude qu’on pourrait dire subjective et qui accompagne presque tous les
différends, incertitude qui peut étre rétroactivement écartée par un juge-
ment rendu sur la base du droit en vigueur. II s'agirait, au contraire,
d'une incertitude objective, qu'il ne serait pas possible d’écarter sur la
base du droit en vigueur parce que celui-ci ne contiendrait, en la matière,
aucune règle matérielle immédiatement applicable. Il faudrait attendre,
pour cela. qu’unc règle spéciale soit créée par l'accord des Etats intéressés.
A défaut d'un tel accord, aucun Etat ne pourrait traiter la zone du plateau
continental en question comme lui étant propre.

4, Le titre sur lequel se fonde le droit d’un Etat sur une certaine zone
du plateau continental est la contiguïté (ou adjacence) de cette zone avec
le territoire de l'Etat dont il s’agit.

Etant donné, comme le dit aussi l’article premier de la Convention de
Genève, que le plateau continental est constitué par le lit de la mer et par
le sous-sol de régions sous-marines situées en dehors de la mer territoriale
et étant donné, d’autre part, que le territoire de Etat comprend non
seulement le territoire terrestre mais aussi la mer territoriale, parler de la
contiguité d’une zone du plateau continental avec le territoire d'un certain
Etat équivaut à parler de la contiguïté de ladite zone avec la limite
extérieure de la mer territoriale de l'Etat. Cette précision a de l’impor-
tance, non seulement, comme on le verra, aux fins de la délimitation, mais
aussi pour l'hypothèse où existe une «fosse » comprise, dans toute sa
largeur, dans les limites de la mer territoriale d'un Etat. Cette «fosse »
n'empêche pas de considérer le plateau continental situé au-delà de la
« fosse » comme adjacent au territoire de l’Etat.

On peut remarquer, à cet égard, un certain illogisme dans le libellé de
la Convention de Genève. L'article premier de cette Convention parle de
«régions sous-marines adjacentes aux côtes, mais situées en dehors de la
mer territoriale »; et le même article se réfère ensuite aux «régions sous-
marines analogues qui sont adjacentes aux côtes des îles ». Or on ne voit
pas comment on peut proprement qualifier d’adjacentes aux côtes des
régions qui sont situées en dehors de la mer territoriale. Il s’agit proba-
blement d’une formule imprécise employée pour indiquer justement
l’adjacence, non pas aux côtes, mais plutôt à la limite extérieure de la mer
territoriale. Plus correctement l’article 6 parle d’adjacence «aux terri-
toires » de deux ou plusieurs Etats.

5. La notion de contiguité indique un contact du plateau continental
avec le territoire d’un Etat: plus précisément un contact avec la ligne qui
délimite le territoire de l'Etat vers la haute mer, ligne qui s'identifie avec

202
202 PLATEAU CONTINENTAL (OP. DISS. MORELLI)

la limite extérieure de la mer territoriale. C'est à partir de cette ligne que
commence le plateau continental appartenant à l'Etat.

Pour déterminer l'extension du plateau continental qui, à partir de
cette ligne, appartient à l'Etat, par rapport aux plateaux continentaux
appartenant à d’autres Etats, le critère ne peut qu'être déduit indirec-
tement de la notion même de contiguité. Cette notion indique la coinci-
dence entre la ligne de la limite du territoire de l'Etat vers la haute mer et
la ligne à partir de laquelle commence le plateau continental de l'Etat. Par
conséquent, le critère de la contiguité ne peut être, en soi, utilisé pour
déterminer des points qui ne se trouvent pas sur ladite ligne, étant situés
au-delà de cette ligne. I] est possible toutefois, pour cette détermination,
de déduire du critère de la contiguité un autre critère: celui de la proximité.
Sur la base de ce critère il faut considérer comme appartenant à un Etat
donné tous les points du plateau continental qui, bien qu’ils ne soient pas
situés sur la ligne délimitant le territoire de l'Etat, sont plus proches de
cette ligne que de la ligne délimitant le territoire de tout autre Etat. Cette
déduction n’a, à mon avis, rien d’arbitraire; il s’agit, au contraire, d’une
déduction tout à fait logique.

Du critère de la proximité on passe presque automatiquement à celui
de l’équidistance, de sorte qu'on pourrait dire que les deux critères s’iden-
tifient. Le critère de la proximité détermine des points constituant une
surface. Mais il y a des points par rapport auxquels le critère de la proxi-
mité ne joue pas; cela pour la raison que ces points ne sont pas plus
proches du territoire d’un Etat que du territoire de tout autre Etat, parce
qu'ils sont équidistants des territoires de deux Etats. Ces points forment
la ligne d’équidistance, ligne constituant la limite entre les plateaux con-
tinentaux des deux Etats. Les points qui sont situés d'un côté de cette
ligne et qui sont, par conséquent, plus proches du territoire de l’un des
deux Etats font partie du plateau continental de cet Etat; pour la même
raison les points situés de l’autre côté de la ligne appartiennent au plateau
continental de l’autre Etat.

6. Comme on le voit, je considère la règle de droit international général
prescrivant le critère de l’équidistance pour la délimitation des plateaux
continentaux des différents Etats comme une conséquence nécessaire de
la répartition effectuée par le même droit international général en raison
de la contiguité. Je suis partant d’avis qu'il n’est pas nécessaire de recher-
cher si une coutume spécifique s’est formée à cet égard. La pratique des
Etats en cette matière entre en ligne de compte non pas en tant qu’élé-
ment constitutif d’une coutume créant la règle, mais plutôt comme une
confirmation de celle-ci. Une confirmation de la règle est fournie aussi,
dans certaines limites, par les dispositions de la Convention de Genève.

Pour ce qui est de la pratique des Etats, il faut faire remarquer que les
délimitations effectuées par les différents Etats d’une façon unilatérale
ont une importance plus grande que les actes bilatéraux de délimitation.
Ces actes, soit qu'ils se conforment à la règle, soit qu'ils s’en écartent,

203
203 PLATEAU CONTINENTAL (OP. DISS. MORELLI)

peuvent constituer simplement une manifestation d'autonomie contrac-
tuelle dans une matière où les Etats contractants peuvent librement
disposer. Aussi leur efficacité probatoire pour ou contre la règle est-elle
bien limitée.

7. Le critère de l’équidistance est utilisé à l’article 6 de la Convention
de Genève. Le paragraphe 1 de cet article se réfère à l’hypothèse de deux
ou plusieurs Etats dont les côtes se font face, hypothèse par rapport à
laquelle la ligne d’équidistance est plus spécifiquement qualifiée de ligne
médiane. Le paragraphe 2 suit le même critère de l’équidistance pour
l'hypothèse de deux Etats limitrophes. Rien n’est dit pour ce qui concerne
les rapports entre deux Etats qui, comme le Danemark et les Pays-Bas,
ne sont pas limitrophes et qui ne peuvent être considérés non plus comme
opposés.

Il faut faire remarquer à cet égard que le critère de l’équidistance est
susceptible en soi d'être utilisé dans toutes les hypothèses concevables,
même dans les rapports entre deux Etats se trouvant dans la situation du
Danemark et des Pays-Bas. C'est par conséquent cette utilisation générale
du critère qui, compte tenu des raisons qui le justifient, doit être considé-
rée comme envisagée par la règle de droit international général qui se
réfère audit critère.

Pour ce qui est de l’article 6 de la Convention de Genève, l'interpré-
tation de cet article ne peut, à mon avis, qu’aboutir à une conclusion
analogue. II faut, en d’autres termes, estimer que l'article 6 de la Con-
vention aussi utilise le critère de l’équidistance d’une façon générale, bien
que, d’après son libellé, il n’indique expressément que deux applications
possibles de ce critère.

A propos de la distinction entre l'hypothèse d'Etats opposés et l’hypo-
thèse d'Etats limitrophes, distinction qui est souvent employée et dont
s'inspire l’article 6 de la Convention, il faut ajouter qu'il s'agit d'une
distinction éminemment relative. Il y a bien des cas, réels ou simplement
concevables, dans lesquels on serait embarrassé de dire s'il s’agit d'Etats
opposés ou d'Etats limitrophes.

8. L'article 6 de la Convention, au paragraphe | aussi bien qu'au
paragraphe 2, se réfère, pour déterminer l'équidjstance, aux «points les
plus proches des lignes de base à partir desquelles est mesurée la largeur
de la mer territoriale...». Des travaux de la conférence il résulte que
d'autres propositions avaient été faites à cet égard, propositions con-
sistant à se référer soit à la laisse de basse mer soit à la laisse de haute
mer. Ces deux méthodes, aussi bien que celle finalement adoptée par la
Convention et consistant à se référer aux lignes de base, ne sont que des
méthodes différentes pour déterminer ce qui constitue la côte d'un Etat.

Or je trouve que, pour ce qui concerne la délimitation du plateau
continental, il n'est pas correct d'envisager l’équidistance par rapport aux
côtes, qu’elles soient déterminées ainsi qu'il est dit à l’article 6 ou d’une
autre façon (tout autre est évidemment le problème de la délimitation,
entre deux Etats, de la mer territoriale elle-même). Je considère, par

204
204 PLATEAU CONTINENTAL (OP. DISS. MORELLI)

conséquent, que sur ce point particulier la Convention s'est écartée du
droit international général.

En effet, d’après le droit international général, étant donné que le
territoire de l'Etat s'étend jusqu'à la limite extérieure de la mer terri-
toriale, ligne à partir de laquelle commence le plateau continental appar-
tenant au même Etat, c'est nécessairement à cette ligne, aussi bien qu'à
la limite extérieure de la mer territoriale d'un autre Etat, qu'il faut se
référer pour déterminer la ligne d’équidistance constituant la limite entre
les plateaux continentaux respectifs.

I] est bien possible que l’application de cette méthode aboutisse à un
résultat différent de celui qu’entraine la méthode qui a été adoptée à l’ar-
ticle 6 de la Convention de Genève et consistant à se référer aux lignes de
base à partir desquelles est mesurée la largeur de la mer territoriale. La
différence quant aux résultats des deux méthodes est tout à fait évidente,
par exemple, lorsqu'il s’agit de deux Etats opposés par rapport aux-
quels la largeur de la mer territoriale est déterminée de façon différente;
cela même au cas où les côtes des deux Etats seraient constituées par des
lignes parfaitement droites. Mais, indépendamment même de la façon dont
est déterminée la largeur de la mer territoriale de chacun des deux
Etats intéressés, une différence quant aux résultats des deux méthodes
peut bien être la conséquence de la configuration des côtes des deux
Etats.

Pour ce qui concerne les rapports entre le Danemark et la République
fédérale et entre la République fédérale et les Pays-Bas, il est certain que
l'application de la méthode que je considère comme correcte aboutit à un
résultat autre que celui auquel on parvient si l’équidistance est établie par
référence aux lignes de base, bien que la différence soit très modeste. En
effet, même si l’on fait abstraction des conséquences éventuelles que la
configuration des côtes des trois Etats pourrait avoir selon que l’on
utilise l’une ou l’autre des deux méthodes de délimitation et même si l’on
suppose, partant, que le triangle résultant, d’un côté, de la ligne de délimi-
tation entre le Danemark et la République fédérale et, de l’autre, de la
ligne de délimitation entre la République fédérale et les Pays-Bas aurait
toujours la même forme, il n’y a pas de doute qu'avec l'emploi de la
méthode que j'estime correcte, un tel triangle serait situé plus en avant
vers le centre de la mer du Nord, ce qui se traduirait par un petit avantage
pour la République fédérale.

9. La règle de l’équidistance ne fait qu’indiquer la façon dont le plateau
continental est réparti entre différents Etats. De même que la répartition
est effectuée d’une manière automatique, de même la règle de l’équi-
distance, expression, comme on l’a vu, de cette répartition, joue aussi
automatiquement. À chaque Etat appartient ipso jure une certaine zone
du plateau continental, telle qu'elle est déterminée en vertu du critère de
l’équidistance.

Tout d’abord, pour qu’un Etat devienne titulaire du droit sur une cer-
taine zone du plateau continental, il n’est pas nécessaire qu'un acte

205
205 PLATEAU CONTINENTAL (OP. DISS. MORELLI)

juridique quelconque soit, à cette fin, accompli par l'Etat — cela à la diffé-
rence de ce qui arrive pour la mer territoriale, à propos de laquelle le
pouvoir juridique est reconnu à chaque Etat d'en déterminer, dans cer-
taines limites, la largeur par un acte juridique unilatéral. La Convention
sur le plateau continental, à l’article 2, paragraphe 3, dit justement:
« Les droits de l'Etat riverain sur le plateau continental sont indépendants
de l'occupation effective ou fictive aussi bien que de toute proclamation
expresse. » Il s'ensuit qu'il n'est pas correct de parler, comme le Danemark
et les Pays-Bas l’ont fait à maintes reprises, de validité et d’opposabilité
erga omnes d’une délimitation effectuée unilatéralement par un Etat en
conformité avec le critère de l’équidistance. La délimitation unilatérale
n'est pas un acte juridique dont dépendent les droits de Etat sur le
plateau continental, acte juridique dont il serait possible de discuter la
validité ou Vinvalidité. La délimitation unilatérale est une simple conduite
de l'Etat, qui doit être considérée comme légitime ou comme illégitime
selon qu'elle est conforme ou non avec la répartition du plateau con-
tinental effectuée automatiquement par le droit international.

10. Pour que la règle de l’équidistance puisse jouer, il n’est pas néces-
saire non plus qu’un accord à ce sujet soit conclu par les Etats intéressés.
Un accord conforme au critère de l'équidistance ne fait que constater
une situation qui s’est déjà automatiquement produite; aussi un tel
accord n’a-t-il qu'un caractère purement déclaratoire. Mais, étant donné
qu'il s'agit de droits dont les Etats peuvent librement disposer, il est bien
possible qu'un accord entre les Etats intéressés s’écarte du critère de
Péquidistance. En ce cas l’accord a un caractère constitutif, parce qu'il
modifie ta situation existante, telle qu’elle résulte du fonctionnement
automatique de la règle de l’équidistance.

Tout cela n’est pas contredit, dans la substance, par le libellé de l’ar-
ticle 6 de la Convention de Genève. Il est bien vrai que cet article, aux
paragraphes | et 2, fait mention tout d’abord de l'accord et ensuite, pour
le cas de « défaut d’accord», du critère de l'équidistance. Mais cela ne
signifie pas du tout qu’une priorité logique et chronologique soit re-
connue à l’accord, dans le sens que c’est seulement à défaut d’accord que
la règle de l’équidistance peut jouer, ce qui donnerait à cette règle le
caractère d’une règle subsidiaire. Si l’on entendait en ce sens les disposi-
tions de l’article 6, plusieurs questions pourraient être posées, auxquelles
il ne serait pas facile de donner une réponse. À quel moment faudrait-il
constater que la condition du défaut d’accord, à laquelle le fonctionne-
ment de la règle de l’équidistance serait subordonné, est réalisée? Quelle
est la situation juridique soit avant ce moment soit avant la conclusion
éventuelle d’un accord? Est-ce qu’il s'agit d’une communauté? Quelle
serait l'étendue du plateau continental sujette à un tel régime?

En réalité, en se référant à l'accord, l’article 6 veut dire simplement que
les Etats intéressés sont toujours libres de délimiter par un accord le
plateau continental de la façon qu'ils considèrent la plus convenable,
cela même en modifiant, le cas échéant, la situation existante, telle qu’elle

206
206 PLATEAU CONTINENTAL (OP. DISS. MORELLI)

résulte de l'application de la règle de l’équidistance. C’est à cette règle
qu'il faut reconnaître, même d’après l’article 6, la priorité logique et
chronologique.

En faisant mention d’abord de l’accord, l’article 6 se place du point de
vue du juge ou de tout organe ou personne qui se propose de constater la
situation juridique existante. Pour faire cela il faut, en premier lieu,
vérifier si un accord a été conclu par les Etats intéressés. Dans l’affir-
mative il n’y a qu’à considérer un tel accord comme décisif, parce que la
situation antérieure à l’accord et résultant du critère de l’équidistance
n'est plus en vigueur. C’est seulement à défaut d'accord qu’il faut appli-
quer la règle de l’équidistance, en constatant la répartition opérée par
cette règle, répartition qu’aucun accord n'aurait modifiée.

11. La règle de l’équidistance, en tant que règle de droit international
général codifiée à l’article 6 de la Convention de Genève, est, comme on
l’a dit, une règle à fonctionnement automatique. Ce caractère de la
règle n'empêche pas que l’on puisse concevoir, d’un point de vue abstrait,
la possibilité qu’elle soit limitée par une ou plusieurs exceptions. Mais une
règle exceptionnelle proprement dite ne serait concevable qu’en tant que
règle ayant aussi caractère automatique. Telle serait une règle qui, se
référant à certaines circonstances possibles, indiquées par la même règle
d’une façon précise (par exemple, l’existence d’une île ayant certains
caractères pour ce qui concerne ses dimensions, sa situation, etc.), dé-
clarerait qu’en ce cas la répartition est faite (toujours automatiquement)
d’après un critère, autre que celui de l’équidistance, qui devrait être
aussi précisé par la règle.

Or une telle règle exceptionnelle n’existe pas en droit international
général. La même règie ne peut non plus être considérée comme contenue
dans l’article 6 de la Convention, qui, au paragraphe 1 aussi bien qu’au
paragraphe 2, déclare applicable le critère de l’équidistance «à moins
que des circonstances spéciales ne justifient une autre délimitation». A
propos de cette règle de la Convention, toutes les Parties aux présentes
affaires ont toujours parlé d’xexception » à la règle de l’équidistance;
la discussion s’est concentrée sur un aspect que l’on pourrait dire quanti-
tatif, à savoir sur la portée plus ou moins large de la soi-disant «excep-
tion ».

A mon avis, il ne s’agit pas du tout d’une véritable exception, pour la
simple raison que la règle des circonstances spéciales, telle qu’elle se trouve
à l’article 6 de la Convention, n’est pas susceptible de jouer d’une façon
automatique. En premier lieu, elle ne précise d'aucune façon quelles sont
les circonstances qui empécheraient le fonctionnement de la règle de
l’'équidistance. En deuxième lieu, rien n’est dit de l’effet que les circons-
tances envisagées devraient produire, parce que la règle n’indique pas du
tout quelle délimitation devrait remplacer celle qui résulte du critère de
l’équidistance. La détermination de l’un et de l’autre de ces deux points
ne pourrait être faite que par l'accord des Etats intéressés ou bien par une

207
207 PLATEAU CONTINENTAL (OP. DISS. MORELLI)

sentence arbitrale. Aussi longtemps qu'il n’y a ni accord ni sentence la
situation reste celle qui résulte du critère de l’équidistance.

Il faut conclure sur ce point que la règle de l’équidistance est une
règle absolue, dans le sens qu'elle n’est limitée par aucune règle exception-
nelle proprement dite. Même le cas de l’existence d’une île ou d’un pro-
montoire ayant une influence anormale sur la ligne d’équidistance ne
constitue pas du tout une exception, parce qu’une telle circonstance
n'empêche pas, en soi, le fonctionnement de la règle de l’équidistance.

A mon avis, la Cour aurait dû, en premier lieu, énoncer la règle de
l'équidistance en tant que règle de droit international général ayant un
caractère absolu (c'est-à-dire non limitée par aucune exception), en
ajoutant que cette règle est applicable à la délimitation entre les Parties des
zones du plateau continental de la mer du Nord relevant de chacune
d'elles. I] s’ensuit — mais il s’agit là d’une conséquence qu'il n’était pas
nécessaire d’énoncer expressément — que la répartition actuellement
existante est précisément celle qui résulte de l'équidistance.

*
* *

12. La règle de l'équidistance est une conséquence logique nécessaire
de la répartition du plateau continental effectuée par le droit international
en raison de la contiguité. Toute considération d'équité est étrangère à la
règle en tant que telle. On ne peut dire que le but de celle-ci est d’effec-
tuer une répartition équitable, de sorte qu'elle ne joue que dans les cas
où son application aboutit à un résultat équitable. S'il en était ainsi, il
faudrait absolument nier la règle de l’équidistance en tant que règle
juridique et considérer que la règle régissant la répartition du plateau
continental est tout autre. Cette règle serait la règle du partage équitable.
L’équidistance ne serait qu’une méthode possible pour aboutir au
résultat, visé par la règie juridique, du partage équitable.

Mais la prétendue règle du partage équitable ne peut être admise.
Une telle règle, en tant que règle renvoyant à l'équité, ne pourrait effec-
tuer d’une façon automatique le partage du plateau continental entre les
différents Etats. Ce partage ne pourrait être que la conséquence d’un
accord des Etats intéressés ou bien d’une sentence: sentence qui, étant
basée sur l'équité, serait une sentence, non pas déciaratoire, mais cons-
titutive. Jusqu'au moment où l'accord est conclu ou la sentence rendue
il n'y aurait pas de répartition. Il y aurait une situation de communauté,
qui est difficile à concevoir et qui contrasterait avec l'attitude du droit
international à ce sujet.

13. Tout ce que je viens de dire ne signifie pas que le droit international
ne se soucie pas du tout du caractère équitable de la répartition; je dis
seulement que des considérations d'équité ne peuvent jouer de manière
à empêcher le fonctionnement, au moins initial, de la règle de l’équi-
distance. Voici de quelle, façon, à mon avis, le droit international a
recours, en cette matière, à l'équité.

208
208 PLATEAU CONTINENTAL (OP. DISS. MORELLI)

A mon avis, la règle de l’équidistance (règle absolue, jouant dans tous
les cas) est accompagnée d’une autre régle, qui n’est pas une régle ex-
ceptionnelle parce qu’elle a une importance autonome. Cette régle en-
visage des circonstances qui exercent une certaine influence sur l’applica-
tion du critère de l’équidistance, dans ce sens que cette application aboutit
à un résultat inéquitable. Le but de la règle est de corriger un tel résultat.
Il faut signaler dès maintenant que, pour que la règle puisse jouer. il ne
suffit pas de constater une divergence quelconque entre le résultat de
Papplication de l’équidistance et une répartition absolument équitable.
Il doit s’agir, au contraire, d’un contraste particulièrement grave.

Quel est le contenu de la règle dont il s’agit? Quelle est, en d’autres
termes, la façon dont la règle vise à atteindre le but qu’elle se propose?

A mon avis, la règle ne fait qu’obliger les Etats intéressés, au cas où
les circonstances prévues se trouvent réalisées, à négocier entre eux un
accord pour reviser la situation existante. En d’autres termes, l’accord
modifiant la situation existante, accord qui peut être toujours librement
conclu, devient, dans le cas envisagé, un acte obligatoire. Il s’ensuit que
jusqu’au moment où l'accord de revision est conclu (ou, à défaut d’ac-
cord, une sentence est rendue à ce sujet) la situation, telle qu’elle résulte
de l'application du critère de l’équidistance, doit être considérée comme
la situation en vigueur.

Jestime que c’est de la règle de droit international général que je viens
d'indiquer que s'inspire l’article 6 de la Convention de Genève quand il
stipule que la ligne d’équidistance s'applique « 4 moins que des circonstan-
ces spéciales ne justifient une autre délimitation». Etant donné que la
règle des circonstances spéciales ne peut être mise en œuvre que moyen-
nant l'accord des Etats intéressés, c’est précisément un accord que la
règle envisage comme l’objet d’une obligation qu’elle impose aux Etats
intéressés. Ici aussi il s’agit d’un accord sur la revision de la situation
résultant de l’application automatique de la règle de l’équidistance, qui,
pour la Convention aussi, constitue la règle primaire.

14. Il n’est pas nécessaire de déterminer quelles sont les circonstances
qui peuvent donner lieu à une application gravement inéquitable du
critère de l’équidistance et qui, pour cette raison, peuvent, en vertu de la
règle que je viens d’indiquer, autoriser un Etat à prétendre que les limites de
son plateau continental doivent être modifiées. Ce qui est intéressant, c’est
moins la circonstance en soi que le résultat inéquitable qu’elle entraîne.

Il peut s'agir de circonstances géographiques et aussi de circonstances
d’autre nature. Parmi les circonstances géographiques, on peut rappeler
le cas, fréquemment cité, d’un promontoire ou d’un îlot situé au large
de la côte d’un Etat. Il faut reconnaître en outre que la configuration de la
côte d’un Etat par rapport à la côte d’un autre Etat adjacent peut aussi
entraîner une application inéquitable du critère de l’équidistance. Et il
faut ajouter qu’une circonstance ayant la même conséquence peut con-

209
209 PLATEAU CONTINENTAL (OP. DISS. MORELLI)

sister dans la configuration de la côte d’un Etat par rapport aux côtes
de deux autres Etats adjacents et dans l'effet combiné de l'application
du critère de l’équidistance pour la délimitation du plateau continental
du premier Etat par rapport au plateau continental de chacun des deux
autres Etats. C’est précisément la situation qui se réalise dans le cas
d’espèce.

15. Je fais remarquer à cet égard qu'il ne s'agit pas, en ce moment-ci,
d'opérer une répartition ex novo du plateau continental entre les Parties
aux présentes affaires et qu'il ne s’agit pas de la façon dont des lignes
doivent être tracées pour aboutir à une telle répartition — on n’a pas à
savoir si les deux lignes (germano-danoise et germano-néerlandaise)
doivent être tracées conjointement ou bien indépendamment l’une de
l’autre. Il ne s’agit pas du tout de tracer des lignes.

Le problème suppose une certaine répartition déjà effectuée par l’effet
automatique de la règle de l’équidistance, répartition dont il faut appré-
cier le caractère équitable ou inéquitable. Cette répartition, caractérisée
par des lignes d’équidistance délimitant de part et d’autre le plateau con-
tinental de la République fédérale, est la conséquence de la situation
géographique réelle, qu’il n’est pas possible de remplacer par des situa-
tions purement hypothétiques. Bien sûr, si l’on partait de l'hypothèse où
la République fédérale constituerait un seul Etat avec le Danemark, le
résultat de l’application du critère de l’équidistance pour tracer la ligne
de délimitation entre le plateau continental appartenant à cet Etat hypo-
thétique et le plateau continental appartenant aux Pays-Bas pourrait
être reconnu comme équitable. Il faudrait en dire autant de la ligne de
délimitation entre le Danemark et un Etat hypothétique qui serait con-
stitué par la République fédérale actuelle et les Pays-Bas actuels.

Les choses se passent autrement si l’on a sous les yeux (comme il faut
le faire) la situation géographique réelle et le résultat auquel aboutit
l'application du critère de l’équidistance à cette situation géographique.
Je me réfère toujours au résultat parce que c’est le résultat qu’il faut
apprécier. Il ne s’agit pas de juger du caractère équitable ou inéquitable
soit d’une ligne soit de deux lignes, celles-ci étant considérées conjointe-
ment ou bien séparément. Or le résultat ne peut se concrétiser, dans le
cas d’espéce, que dans l'effet combiné du critère de l’équidistance pour
la détermination des deux lignes à la fois.

Il faut reconnaître, à mon avis, le caractère gravement inéquitable
auquel amène, dans le cas d’espèce, l'application du critère de l’équidis-
tance. Ce caractère inéquitable consiste dans la disproportion remarqua-
ble entre l'extension des plateaux continentaux revenant à chacun des trois
Etats, d’une part, et la longueur des côtes de chacun d’eux, d’autre part
— cela même si l’on remplace ta côte de la République fédérale par une
ligne plus courte, telle que la ligne Borkum-Sylt.

210
210 PLATEAU CONTINENTAL (OP. DISS. MORELLI)

16. Ayant indiqué la solution qu'il faut donner, à mon avis, au pro-
blème de droit substantiel, j’en viens à considérer quelques problèmes
d'ordre procédural qui se posent dans les présentes affaires et qui con-
cernent les pouvoirs de la Cour.

Il y a, tout d'abord, un problème qui se rattache au point substantiel
que j'ai examiné tout à l’heure. C’est le problème qui, conformément à
l’une des questions posées aux Parties au cours de fa procédure orale,
consiste à savoir si «les deux compromis permettent à la Cour d’entrer
dans un examen de l'effet combiné des deux lignes de délimitation pro-
clamées par le Danemark et par les Pays-Bas». A cette question on a
répondu, au nom du Danemark et des Pays-Bas, par la négative.

Or il est bien vrai que les deux différends auxquels se réfèrent les deux
compromis sont tout à fait distincts. Mais il s’agit de deux différends
ayant entre eux une certaine connexité, parce que la prétention adressée
par la République fédérale au Danemark, pour que le plateau continental
soit délimité d’une certaine façon entre les deux Etats, est fondée sur le
caractère inéquitable qu’auraient les conséquences du critère de l’équi-
distance appliqué tant à la délimitation entre la République fédérale et
le Danemark qu’à la délimitation entre la République fédérale et les
Pays-Bas. La prétention adressée par la République fédérale aux Pays-
Bas présente des caractères analogues.

On peut très bien, comme l’a fait le conseil des deux royaumes, en-
visager l'hypothèse où la Cour serait saisie aux fins de résoudre (à propre-
ment parler) un seul des deux différends, par exemple le différend entre
la République fédérale et le Danemark. Or, si dans une telle hypothèse
la République fédérale demandait à la Cour de déterminer, non seule-
ment la limite avec le Danemark, mais aussi la limite avec les Pays-Bas,
nul doute que la Cour se trouverait dans l'impossibilité de se prononcer
en l’absence des Pays-Bas, dont les droits seraient en cause. Dans un cas
pareil il ne serait pas hors de propos de citer l'arrêt de la Cour dans l’af-
faire de l’Or monétaire. Si, au contraire, la République fédérale se bornait,
dans la même hypothèse, à demander à la Cour la délimitation par rap-
port au Danemark seulement, je ne vois aucun obstacle à ce que le dif-
férend soit tranché, cela même au cas où, pour une telle décision, la Cour
devrait tenir compte aussi des conséquences du critère de l’équidistance
sur la délimitation entre la République fédérale et les Pays-Bas.

Mais il s’agit là d’hypothèses qui n’ont rien à voir avec la procédure
actuelle,

Dans la procédure actuelle la Cour s’est trouvée en face de deux com-
promis, chacun desquels demandait à la Cour, non pas de trancher le
différend auquel il se référait, mais d'établir les principes et les règles du
droit international applicables à la délimitation du plateau continental
entre les Parties au compromis (République fédérale et Danemark,
République fédérale et Pays-Bas respectivement pour chaque compromis).

211
211 PLATEAU CONTINENTAL (OP. DISS. MORELLI)

Il est bien vrai que, malgré la jonction des deux affaires, chaque com-
promis devait être considéré séparément, Mais il était tout à fait possible
pour la Cour, sur la base de l’un des compromis et en faisant abstraction
de l’autre (et même si l’autre n’existait pas du tout), de se prononcer sur
les principes et les règles applicables à la délimitation du plateau con-
tinental entre les Parties au compromis considéré, même si la Cour
était amenée par là à établir une règle obligeant à tenir compte de l'effet
combiné de la ligne d’équidistance entre les Parties audit compromis
aussi bien que de la ligne d’équidistance entre la République fédérale et
l'Etat partie à l'autre compromis. Le problème consistant à savoir si une
telle règle existe ou non est un problème qui concerne le fond et que j'ai
déjà considéré en lui donnant une solution affirmative.

17. Eu égard aux termes des compromis, qui parlent de principes et de
règles applicables à Ja «délimitation » etc., le problème se pose de savoir
si la Cour avait le pouvoir d'établir une règle qui, comme celle que j’ai
indiquée, concerne proprement, non pas la délimitation en tant que
vérification de la situation existante, mais une modification de la situa-
tion existante.

En réalité, au point de vue terminologie, il faut distinguer, d’un côté,
la délimitation, qui consiste à constater la situation existante et qui n’a
que des effets purement déclaratoires, et, de l’autre côté, la répartition,
qui a des effets constitutifs.

On peut parler de répartition, en premier lieu, pour indiquer le résultat
du fonctionnement automatique de certaines règles de droit. La constata-
tion d’un tel résultat constitue la délimitation. On voit par là que la
délimitation implique l'application des règles concernant la répartition.
Ii s'ensuit que la tâche, confiée à la Cour par les compromis, d'établir
les principes et les règles applicables à la délimitation consiste, sans aucun
doute et en premier lieu, à établir les règles et les principes en vertu
desquels le plateau continental est automatiquement réparti entre les
différents Etats.

On parle aussi de répartition pour indiquer le partage d’une chose
commune. Et on peut parler de répartition pour indiquer une modifica-
tion de la répartition telle qu’elle existe à un moment donné.

Par conséquent, si l’on entend le terme «délimitation » employé dans
les compromis dans son sens propre, il faudrait estimer que la tâche de la
Cour était limitée à établir les règles et les principes qui opèrent, d’une
façon automatique, la répartition du plateau continental, répartition qui
est justement présupposée par la délimitation. La Cour n'aurait eu le
pouvoir d’indiquer ni les règles éventuelles concernant le partage du pla-
teau continental, considéré, par hypothèse, comme une chose commune,
ni les règles qui, comme celle dont j’ai affirmé l'existence, concernent

212
212 PLATEAU CONTINENTAL (OP. DISS. MORELLI)

une modification de la répartition en vigueur. La Cour n'aurait pas eu
non plus le pouvoir d'indiquer la règle qu’elle a établie et qui concerne
également la répartition.

Il faut toutefois interpréter les compromis eu égard aux caractères des
différends auxquels ils se réfèrent. Or les deux différends sont qualifiés
par la prétention de la République fédérale à une certaine zone du plateau
continental située au-delà des lignes d'équidistance. A l'appui d’une telle
prétention, la République fédérale n’a jamais affirmé un droit qui décou-
lerait pour elle du fonctionnement automatique d’une règle juridique.
Plutôt qu'à une délimitation sur la base d'une répartition déjà effectuée,
la République fédérale a toujours prétendu à une répartition qui devrait
être effectuée. Puisque les différends ne concernent pas uniquement la
délimitation en tant que constatation de la situation existante, il faut
interpréter les compromis en conséquence et estimer que, malgré le terme
«délimitation» qu'ils emploient, les compromis entendent autoriser la
Cour à établir même les règles éventuelles relatives à la répartition, en
particulier la règle relative à une modification possible de la répartition
existante.

18. Etant donné que la tâche confiée à la Cour par les compromis con-
siste à établir certains principes et certaines règles du droit international,
on pourrait penser que la Cour aurait dû se limiter à énoncer la règle qui,
d’après mon opinion, oblige à la revision au cas où certaines circonstances
se réalisent, sans se prononcer sur le point de savoir si ces circonstances
existent en l'espèce. Il appartiendrait aux Parties, dans l’accord prévu à
l’article 1, paragraphe 2, des compromis, de constater si les circonstances
obligeant à la revision existent en l’espèce et, si ces circonstances sont
reconnues comme existantes, d’en tirer les conséquences.

Il faut toutefois faire remarquer que les compromis demandent à la
Cour d'indiquer les principes et les règles qui sont «applicables à la
délimitation entre les Parties des zones du plateau continental de la mer
du Nord relevant de chacune d’elles ». En se référant à certains principes
et à certaines règles en tant qu’« applicables » à la délimitation du plateau
continental entre les Parties, les compromis donnent à la Cour, à mon
avis, non seulement le pouvoir d’énoncer les règles et les principes, mais
aussi le pouvoir de constater quelle est, en l'espèce, la situation de fait et
de déclarer, sur la base de cette constatation, si les règles et les principes
établis doivent être appliqués. Au cas où la Cour aurait conclu sur ce
point de fait par l’affirmative, il incomberait toujours aux Parties de tirer,
dans leur accord, les conséquences de cette constatation.

Pour ce qui concerne, en particulier, la règle dont j’ai affirmé l’existence
et qui oblige à la revision, il appartenait à la Cour de constater si les
circonstances que cette règle envisage étaient réalisées dans le cas d’espèce,
notamment pour ce qui est du caractère gravement inéquitable de la

213
213 PLATEAU CONTINENTAL (OP. DISS. MORELLI)

répartition en vigueur. Au cas où la Cour aurait abouti à une conclusion
affirmative sur ce point (comme je pense qu’elle aurait dû le faire), la
même Cour aurait par là constaté que la règle doit être appliquée: ce qui
équivaut à déclarer que les Parties sont obligées de négocier un accord
de revision.

19. La règle qui oblige, le cas échéant, à négocier un accord pour la
revision de la situation existante, telle qu’elle résulte de l'application du
critère de l’équidistance, est une règle juridique qui renvoie à l'équité, et
cela sous deux aspects différents. En premier lieu c'est du caractère
inéquitable de la répartition en vigueur que dépend l’application de la
règle. En deuxième lieu la règle n'indique pas directement les critères
d’après lesquels la revision doit être opérée parce qu'elle se réfère, pour
cela aussi, à l'équité. Toutefois, malgré le fait qu’elle renvoie à l'équité,
la règle ne cesse pas d’être, en soi, une règle de droit. D’où le pouvoir
de la Cour de l’établir, en conformité avec les termes des compromis, qui
demandent justement à la Cour d'indiquer des principes et des règles du
droit international.

De plus, étant donné que la tâche de la Cour était non pas de trancher
des différends, mais simplement d’énoncer des principes et des règles de
droit, il serait hors de propos de se demander si c’est un jugement sur la
base du droit ou bien sur la base de l’équité que la Cour était appelée à
prononcer. Il s’agit, en réalité, d’un jugement qui ne pouvait être rendu
sur la base de l’équité et qui ne pouvait être rendu non plus sur la base
du droit pour la raison très simple que le jugement devait, non pas ap-
pliquer le droit, mais au contraire le déclarer.

Il faut toutefois poser un problème assez délicat, dont la solution
dépend de la portée du renvoi fait par la règle juridique à l’équité. Il faut
se demander si, après avoir énoncé la règle qui oblige à négocier la revi-
sion, au cas où certaines circonstances se réalisent, et après avoir cons-
taté l'existence de ces circonstances dans le cas d'espèce, la Cour devait
aussi indiquer les critères sur la base desquels la revision doit être opérée.

I! faudrait résoudre ce problème par l'affirmative si l’on pouvait con-
sidérer les critères d'équité comme faisant partie intégrante de la règle
de droit, une fois que celle-ci se réfère justement à l’équité. Si l’on se
place à ce point de vue, il faut dire que la Cour, en indiquant les critères
d’équité, n’aurait fait autre chose que déterminer le contenu concret de
la règle de droit qu’elle était appelée à établir.

Mais le point de départ pour une telle solution du problème ne serait
pas correct. Le fait qu’une règle de droit se réfère à des critères extra-
juridiques ne signifie pas du tout que ces critères sont incorporés dans la
règle de droit. Il s’agit de critères dont la règle juridique impose l’appli-
cation, mais qui restent en dehors de cette règle.

Il faut en conclure que la Cour, une fois énoncée la règle obligeant à
reviser la situation existante, aurait dû s'abstenir d’indiquer les critères

214
214 PLATEAU CONTINENTAL (OP. DISS. MORELLI)

d'équité d’après lesquels une telle revision doit être opérée. Sous cet aspect
les pouvoirs de la Cour par rapport à l'équité étaient différents des pou-
voirs qui lui appartenaient pour ce qui est de la constatation des circons-
tances qui obligent à la revision. La raison en est que, pour ce qui con-
cerne ce dernier point, les pouvoirs de la Cour allaient au-delà de la
simple constatation de la règle de droit; la Cour, en effet, était appelée à
établir aussi la situation de fait (y compris le caractère inéquitable de la
répartition en vigueur), situation de fait d’où dépend l'applicabilité de
la règle au cas concret.

20. En examinant le problème de droit substantiel, j'ai abouti à une
double conclusion. En premier lieu, j’ai affirmé que la répartition du
plateau continental entre les différents Etats est opérée d’une façon
automatique sur la base du critère de l’équidistance. J'ai ajouté, en
deuxième lieu, que la règle de l’équidistance est accompagnée d’une autre
règle qui, au cas où le résultat de l’application de l’équidistance se trouve
en contraste flagrant avec l'équité, oblige les Etats intéressés à négocier
entre eux un accord pour reviser la situation existante. Cette règle est
applicable au cas d'espèce, parce que les circonstances qu’elle envisage
se trouvent réalisées.

La Cour, elle aussi, établit dans son arrêt une règle obligeant à négocier
un accord. Cette règle renvoie à l'équité pour ce qui concerne les critères
auxquels l'accord doit se conformer, tout comme la règle dont j'ai
affirmé l'existence renvoie à l'équité, parce que c’est sur la base de celle-
ci qu’il faut non seulement vérifier si les circonstances dont dépend son
application sont réalisées, mais aussi, justement comme pour la règle
établie par la Cour, déterminer les critères auxquels doit se conformer
l'accord qu’elle oblige de négocier.

Le fait que la règle établie dans l’arrêt renvoie elle aussi à l’équité,
pour la détermination des critères sur lesquels l'accord doit se fonder,
aurait dû amener la Cour à préciser les caractères d’un tel renvoi, cela
afin de résoudre la question de savoir si l'indication de ces critères d’équité
rentrait dans la tâche confiée à la Cour par les compromis, qui consistait
uniquement à établir des règles de droit. Je pense que, pour les raisons
mêmes que j'ai données au paragraphe précédent, cette question, que
la Cour ne s’est pas du tout posée, aurait dû être tranchée par la néga-
tive.

Entre la règle établie par la Cour et la règle dont j’ai affirmé l’existence,
il y a toutefois des différences profondes qu’il convient de souligner.
Ces différences concernent le rapport dans lequel chacune des deux règles
se trouve avec d’autres règles de droit et, en conséquence de cela, le con-
tenu même des deux règles et en particulier le rêle joué par l’accord que
chacune d’elles envisage.

215
215 PLATEAU CONTINENTAL (OP. DISS. MORELLI)

La règle que j'ai affirmée est une règle subsidiaire dans le sens qu’elle
suppose une autre règle qu’on peut dénommer primaire et qui est consti-
tuée par la règle de l’équidistance. Etant donné que cette dernière règle
est une règle à fonctionnement automatique, le plateau continental se
trouve ipso jure réparti d’une certaine façon. C’est par rapport à cette
situation, présupposée par la règle subsidiaire, que celle-ci joue, le cas
échéant, dans le sens d’obliger les Etats intéressés à négocier un accord
de revision. Une fois conclu, cet accord ne fait que modifier une situation
qui se trouve déjà réglée par le droit d’une certaine façon.

Au contraire, la règle établie par l'arrêt de la Cour est la seule règle
concernant la répartition du plateau continental. Il s'agit d’une règle
unique, bien que l’arrêt distingue, dans ses motifs, une première règle,
obligeant à négocier, de ce qu’on appelle la règle de l'équité, et bien que
dans le dispositif la Cour, après avoir déclaré que la délimitation doit
s’opérer par voie d’accord, se réfère à des principes équitables en indi-
quant par la suite certains critères que l'accord des Etats intéressés devra
ou pourra appliquer. Il est bien clair, en effet, que la référence à l'équité
et l'indication de certains critères ne constituent que le moyen de préciser
le contenu de la règle obligeant à négocier; il ne s’agit pas du tout de la
formulation de règles ou de principes autonomes s’ajoutant à la règle
de la négociation.

Or la règle établie par la Cour (règle unique à ce sujet) n’est pas une
règle matérielle, régissant directement la répartition du plateau continen-
tal. C’est, au contraire, une règle instrumentale, à savoir une règle qui
envisage un certain moyen pour la création de la règle matérielle. Un tel
moyen consiste dans l’accord des Etats intéressés. Aussi longtemps que
Paccord n’est pas conclu, il n’y a pas de règle matérielle, il n'y a pas du
tout de répartition. D’ot cette situation de vide juridique à laquelle j'ai
déjà eu l’occasion de me référer, situation que je considère presque in-
concevable et en tout cas regrettable.

On peut se demander à ce propos de quelle façon la thèse de la Cour,
d’après laquelle la délimitation (ou, plus correctement, la répartition) ne
peut s’opérer que par voie d’accord, se concilie avec des affirmations
qui se trouvent aux paragraphes 19 et 20 de l’arrêt. A ces paragraphes la
Cour repousse la doctrine de la part juste et équitable pour le motif
(par. 19) que les droits de l’Etat sur le plateau continental, du moins
pour ce qui concerne la zone qui constituerait le prolongement naturel
de son territoire sous la mer, sont des droits inhérents, existant ipso facto
et ab initio, pour le motif, en d’autres termes (par. 20), que «l’idée de
répartir une zone non encore délimitée considérée comme un tout, idée
sous-jacente à la doctrine de la part juste et équitable, est absolument
étrangère et opposée à la conception fondamentale du régime du plateau
continental suivant laquelle l’opération de délimitation consiste essen-
tiellement à tracer une ligne de démarcation entre des zones relevant
déjà de Pun ou de l’autre des Etats intéressés ». Malgré la difficulté de
saisir le sens exact dans lequel les termes de « délimitation » et de « réparti-

216
216 PLATEAU CONTINENTAL (OP. DISS. MORELLI)

tion» sont employés dans l'arrêt, il semble qu’aux paragraphes que je
viens de citer la Cour reconnaît qu’indépendamment de tout accord il
existe «des zones relevant déjà de l’un ou de l’autre des Etats intéressés »,
qu’il existe déjà, en d’autres termes, une répartition (proprement dite)
du plateau continental entre les différents Etats, à chacun desquels une
certaine zone est automatiquement attribuée.

21. L'obligation qui découle de la règle affirmée dans l’arrêt comme
constituant ce qu’on appelle la « première règle », c’est-à-dire l'obligation
de négocier la délimitation du plateau continental, est identifiée par la
Cour avec l’obligation assumée par les Parties dans l’article 1, para-
graphe 2, des compromis (par. 86 de l’arrêt). A propos de cette identifi-
cation je renvoie à ce que je dirai par la suite. Pour ce qui est de l’obliga-
tion imposée par la règle établie dans l’arrêt, il semble que cette obligation
est conçue par la Cour comme indépendante de l'existence de tout diffé-
rend, ce qui résulte aussi de la référence que l’arrêt fait, à ce propos, à
la proclamation Truman. Cette portée du principe affirmé par la Cour
est tout à fait naturelle parce que l’exigence d’une délimitation ou, plus
exactement, d’une répartition, la nécessité, en d’autres termes, de combler
le vide juridique dont je viens de parler, est une exigence qui se manifeste
indépendamment même de l’existence d’un différend entre les Etats inté-
ressés.

Or l’obligation de négocier un accord pour la répartition du plateau
continental ne constitue, d’après la Cour, qu’une application particu-
lière d’un principe qui serait à la base de toutes relations internationales.
Il y aurait, semble-t-il, une obligation générale de négocier qui serait, elle
aussi, indépendante de l'existence d’un différend.

A mon avis, une obligation générale de négocier ne pourrait être, en
aucune façon, reconnue. Un Etat, invité par un autre Etat à entamer des
négociations en vue de la conclusion d’un accord visant à régler certains
rapports, peut, sans rien faire de juridiquement illicite, s’y refuser, à
moins qu'il existe une règle spécifique obligeant à la négociation.

Quant à l’article 33 de la Charte, mentionné dans l’arrêt, cet article
se réfère uniquement à l’hypothèse d'un différend: plus spécifiquement
d'un différend «dont la prolongation est susceptible de menacer le main-
tien de la paix et de la sécurité internationales ». Mais, même dans ces
limites, l’article 33 ne crée pas du tout une obligation absolue de recher-
cher, par voie de négociation, la solution du différend. L'obligation im-
posée par l’article 33 consiste à rechercher la solution du différend par
un moyen pacifique; la négociation n’est que l’un des moyens pacifiques
que fadite disposition de la Charte mentionne comme susceptibles d’être
utilisés. Il s’agit, en d'autres termes, d’une obligation alternative, de sorte
que l’article 33 ne serait pas du tout violé dans l’hypothèse, parfaitement
concevable, d’un Etat qui se refuserait de négocier, tout en recherchant
la solution du différend par d’autres moyens pacifiques.

217
217 PLATEAU CONTINENTAL (OP. DISS. MORELLI)

22. Il faut préciser en outre que les négociations auxquelles les Parties
sont obligées sur la base de la règle établie par la Cour, aussi bien que sur
la base de la règle que j’ai affirmée comme règle subsidiaire applicable au
cas d’espèce, n’ont rien à voir, en soi, ni avec les négociations qui ont
été menées sans succès en 1965 et 1966 ni avec les négociations prévues
à l’article 1, paragraphe 2, des compromis. Les négociations de 1965 et
1966 visaient à résoudre par accord les différends qui s'étaient produits
entre les Parties. Les négociations prévues par les compromis auront le
même but, c’est-à-dire la conclusion d'accords pour la solution des
mêmes différends, étant entendu que ces accords devront obligatoirement
se baser sur les principes et les règles établis par la Cour. Au contraire.
l'obligation de négocier découlant de la règle affirmée par la Cour est
indépendante de tout différend; elle vise, non pas la solution d’un diffé-
rend, qui, dans un cas quelconque autre que celui auquel se réfèrent les
présentes affaires, pourrait être même inexistant, mais plutôt la création
ex novo d’une règle spéciale de répartition du plateau continental.

Il est bien vrai, toutefois, que l’exécution, par les Parties aux présentes
affaires, de cette dernière obligation implique à la fois Pexécution de
l'obligation que les mêmes Parties ont assumée dans l’article 1, para-
graphe 2, des compromis. Mais il s’agit d’une simple coïncidence dépen-
dant du fait que la règle établie par la Cour (règle à laquelle les accords
prévus par les compromis doivent se conformer) est non pas une règle
matérielle, mais une règle instrumentale obligeant justement à négocier
des accords. Si la Cour avait, par hypothèse, énoncé uniquement une
règle matérielle, il y aurait toujours une obligation de négocier, mais il
s’agirait seulement de l'obligation découlant de l’article 1, paragraphe 2,
des compromis.

{ Signé) Gaetano MORELLI.

218
